DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-8 and 29-38 is/are rejected under 35 U.S.C. 103 as obvious over Rau et al. (US 2016/0022193, hereinafter “Rau ‘193”) in view of Lee et al. (US 2019/0138096, hereinafter “Lee”), or in the alternative, over Rau ‘193 and Lee and further in view of Rau et al. (US 2013/0281798, hereinafter “Rau ‘798”).
In regards to claim 1, Rau ‘193 discloses a system for evaluating and predicting the mental health of a person comprising one or more sensors adapted to detect sensor data relating to the person’s voluntary and autonomic responses (pars. 0004, 0015, 0147, 0153, 0157, 0159); a signal processing unit (8010); a database of historical data (par. 0153-0154), wherein sensor data is detected and recorded in at least one phase (pars. 0153-0154); and wherein the signal processing unit is programmed to analyze the sensor data from the at least one phase for aberrations, deviations and/or patterns in reference to historical data and evaluate the person’s mental health and predict one or more mental health ailments based on the analysis (pars. 0151-0154, 0157-0163).  The examiner’s position is that Rau ‘193 discloses a signal processing unit programmed to analyze the sensor data for aberrations, deviations, and/or patterns in reference to historical data and evaluate the person’s mental health and predict one or more mental health ailments based on the analysis in the actual text of the document at, e.g., paragraphs 0160-0161 where Rau ‘193 describes outputting from the system itself “a real time risk 
In regards to claims 2 and 3, the sensors comprises a camera, microphone, and a skin conductivity sensor (pars. 0136, 0141, 0150, 0159).
In regards to claim 4, the system uses computer learning and/or artificial intelligence to analyze sensor data for aberrations, deviations, and/or patterns in reference to historical data to evaluate the patient (pars. 0158, 0170, 0200).
In regards to claim 5, the system further comprises a user interface for a healthcare provider to submit patient data from a patient evaluation, and wherein patient data is included to evaluate the person (pars. 0140, 0153, 0154).
In regards to claim 6, the at least one phase includes a baseline phase, wherein the sensors identify and record baseline sensor data on the person to establish a level from which aberrations, deviations, and/or patterns are detected (pars. 0149, 0153, 0154).
In regards to claim 7, historical data comprises sensor data of the person that was previously detected and recorded (pars. 0149, 0153, 0154, 0159, 0163).
In regards to claim 8, historical data comprises data compiled from multiple healthy individuals or multiple individuals with known mental health ailments (par. 0150, 0159).
In regards to claim 29, the camera detects facial behavior (par. 0034).

In regards to claims 32 and 33, the signal processing unit is a central processing unit executed on one or more servers (Rau ‘193 at claim 3; Rau ‘798 at par. 0054 and 0055).
In regards to claims 34, the one or more sensors include a motion sensor (par. 0034).
In regards to claims 35 and 36, the camera and microphone is capable of recording stress or anxiety from facial expressions and the person’s voice (par. 0130).
In regards to claim 37, the system detects a substance secreted from the patient (par. 0136, “sweat”).
In regards to claim 38, the system detects a substance in a patient’s system (par. 0143; blood oxygenation).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau ‘193 and Lee (or in the alternative Rau ‘193, Lee, and Rau ‘798) further in view of LeBoeuf et al. (US 2010/0217098, hereinafter “LeBoeuf”).  Rau ‘193 (or Rau ‘193 and Rau ‘798) discloses the essential features of the claimed invention, including detecting a substance including alcohol and drugs (par. 0165), with this testing means being part of an overall treatment “system,” but does not expressly and explicitly disclose that a drug or alcohol sensor is a hardware component of the data acquisition device.  However, LeBoeuf teaches a health monitoring system comprising a drug sensor (par. 0065) to provide the predictable results of collecting, storing, and analyzing additional physiological information from a person during everyday life activities to enhance healthcare quality (par. 0004).  Therefore, it would have been obvious to one having ordinary skill in the art to modify Rau ‘193 (or Rau ‘193 and Rau ‘798) by providing a drug sensor to provide the predictable results of collecting, storing, and analyzing .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 29-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Samec et al. (US 2017/0323485) is another example of determining confidence of a calculation based on amount of data and deviation from normal values (par. 0300).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792